532 F.2d 1061
David L. FALLIS et al., Plaintiffs-Appellants,v.Roger C. DUNBAR et al., Defendants-Appellees.
No. 75-1374.
United States Court of Appeals,Sixth Circuit.
Argued Feb. 16, 1975.Decided March 26, 1976.

Russell A. Kelm, Schwartz & Schwartz, Columbus, Ohio, John A. Harris, III, Toledo, Ohio, for plaintiffs-appellants.
Theodore M. Rowen, Charles E. Sliter, Toledo, Ohio, for defendants-appellees.
Before PHILLIPS, Chief Judge, and CELEBREZZE and MILLER, Circuit Judges.
PER CURIAM.


1
This is an appeal from the decision of the District Court denying an injunction and dismissing an action filed by tenants against a landlord.  The landlord instituted an eviction action against a tenant in the Municipal Court of Toledo, Ohio.  Plaintiffs-appellants filed this civil rights class action under 42 U.S.C. §§ 1983 and 1985(3), contending that the eviction suit in the municipal court violated their constitutional rights to freedom of association.


2
The District Court held that the filing of the eviction proceeding in the municipal court was not state action under § 1983 and that there was no showing that two or more persons conspired to deprive the tenants of any civil rights.  Reference is made to the reported decision of the District Court for a more complete recitation of facts.  386 F.Supp. 1117 (1974).


3
Upon consideration of briefs and oral arguments, and the entire record, this court concludes that the District Court did not abuse its discretion in denying an injunction and did not commit reversible error in dismissing the action.


4
Affirmed.